DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claim 18 has been cancelled, claims 19-34 have been withdrawn, and claims 1-17, 19-34 are pending as amended on 12/06/21. 
4.       The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 12/06/21. In particular, claim 1 has been amended to include feature “the invert emulsion drilling fluid has a plastic viscosity of 37 centipoise (cP) to 44 cP, a yield point of 12 pounds per 100 square ft (1b/100 ft2) to 71 lb/100 ft2 and a low shear yield point of 4 lb/100 ft2 to 21 Ib/100 ft2.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
7.         The information disclosure statement (IDS) submitted on 12/06/21 was filed after the mailing date of the non-final Office action on 09/07/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
8.         Applicant's amendment filed on 12/06/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to the rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 12/06/21, have been fully considered but are moot in view of amendment.
10.       Applicant's arguments with respect to rejection of claims 1-6, 8-10, 12-18 under 35 U.S.C. 102(a)(1) as being anticipated by Wagle (US 2018/0148626; applicants IDS filed on 07/07/20) as evidenced from Ramasamy (US 2019/0144732) and Dobson (US 5783527), and claims 7, 11 under 35 U.S.C. 103 as being unpatentable over Wagle in view of Miller (US 2011/ 0053808) as evidenced from Product data sheet (RHEMOD L, downloaded on 09/01/21) filed on 12/06/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments are not persuasive. Regarding amended features Wagle discloses yield point  50 lb/100 ft2 (table 1B, fluid 3), fall into claimed yield point range of 2) to 71 lb/100 ft2, low shear yield point of 17 lb/100 ft2 (table 1B, fluid 3), fall into claimed low shear yield point of 4 lb/100 ft2 to 21 Ib/100 ft2. Wagle does not disclose a plastic viscosity of 37 centipoise (cP) to 44 cP. 
           It has been noted that claimed invention (please See table 1-2) and Wagle (table 1A-1B) disclose same composition with minor variations such as the concentration of the ingredients, specifically the combination and the concentration variation of fatty acid and fatty alcohol results in the variation in the rheological properties (please See instant specification para [0051]-[0052] and Wagle para [0047]). Further, the instant invention and Wagle are pertinent to the invert emulsion drilling fluid. The difference between the prior art of Wagle and the instant claims is that the prior art does not disclose a plastic viscosity of 37 centipoise (cP) to 44 cP.            
          The case law has held that “a particular parameter must first be recognized as a result-effective variable. i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)", MPEP 2144.05. In light of such benefit, it would be obvious to one ordinary skill in the art at the time of invention was made to be able to vary the concentrations of fatty acids and fatty alcohol to achieve the effective concentrations of the combination of fatty acids and fatty alcohol by routine optimization and thereby obtain the present invention’s plastic viscosity in order to use the invert emulsion drilling fluid for the wellbore drilling operation.



Scope of the Elected Invention
11.        Claims 1-17, 19-34 are pending in this application.  Claims 19-34 have been withdrawn in an amendment filed on 12/06/21. The scope of the elected subject matter
 that will be examined and searched is as follows:
           Claims 1-17 are directed to a composition and species: (i) C36 fatty dimer diol as the species/subspecies of fatty alcohol, (ii) fatty acids having 12 carbon atoms to 18 carbon atoms as the species/subspecies of fatty acid, and (iii) mineral oil as the species /subspecies of oil.

Claim Rejections - 35 USC § 112
12.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.       Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
         Claim 1, new recitation “the invert emulsion drilling fluid has a plastic viscosity of 37 centipoise (cP) to 44 cP, a yield point of 12 pounds per 100 square ft (1b/100 ft2) to 71 lb/100 ft2 and a low shear yield point of 4 lb/100 ft2 to 21 Ib/100 ft2” is not disclosed in applicants specification originally filed. Applicants referred paragraphs [0041]-[0050], table 2 on remarks page 8 filed on 12/06/21 but referred paragraph or table does not disclose the recited new features. Specifically the cited ranges are not disclosed in applicants specification. Thus, the content of claim 1 e.g. new recitation “the invert emulsion drilling fluid has a plastic viscosity of 37 centipoise (cP) to 44 cP, a yield point of 12 pounds per 100 square ft (1b/100 ft2) to 71 lb/100 ft2 and a low shear yield point of 4 lb/100 ft2 to 21 Ib/100 ft2” constitute a new matter.
           Applicants are required to cancel the new matter in claim 1. 
           Claims 2-17 depend directly or indirectly from the rejected claim 1 

Claim Rejections - 35 USC § 103
14.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.       Claims 1-6, 8-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle (US 2018/0148626; applicants IDS filed on 07/07/20) as evidenced from Ramasamy (US 2019/0144732) and Dobson (US 5783527).
            Regarding claims 1, 10, Wagle discloses an invert emulsion drilling fluid, comprising a water in oil emulsion, an invert emulsifier to stabilize the water in oil emulsion in an amount operable to stabilize the water in oil emulsion, 36 carbon fatty dimer diol (read on a fatty alcohol having six to thirty six carbons), a fatty acid having 16 to 19 carbon atoms (para [0005], [0026]). Regarding the product-by process step, e.g. “the fatty acid produced by,” the product by process claim is only allowable if the product as such fulfills the requirement of patentability. Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In instant case, although the claim recites the process steps such as esterifying or cleaving, the steps 2 (table 1B, fluid 3), fall into claimed yield point range of 12 pounds per 100 square ft (1b/100 ft2) to 71 lb/100 ft2, low shear yield point of 17 lb/100 ft2 (table 1B, fluid 3), fall into claimed low shear yield point of 4 lb/100 ft2 to 21 Ib/100 ft2. Wagle does not disclose a plastic viscosity of 37 centipoise (cP) to 44 cP. 
           It has been noted that claimed invention (please See table 1-2) and Wagle (table 1A-1B) disclose same composition with minor variations such as the concentration of the ingredients, specifically the combination and the concentration variation of fatty acid and fatty alcohol results in the variation in the rheological properties (please See instant specification para [0051]-[0052] and Wagle para [0047]). Further, the instant invention and Wagle are pertinent to the invert emulsion drilling fluid. The difference between the prior art of Wagle and the instant claims is that the prior art does not disclose a plastic viscosity of 37 centipoise (cP) to 44 cP.            
          The case law has held that “a particular parameter must first be recognized as a result-effective variable. i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)", MPEP 2144.05. In light of such benefit, it would be obvious to one ordinary skill in the art at the time of invention was made to be able to vary the 
           Regarding claims 2-3, Wagle discloses an invert emulsion drilling fluid, comprising a water in oil emulsion, an invert emulsifier to stabilize the water in oil emulsion in an amount operable to stabilize the water in oil emulsion, 36 carbon fatty dimer diol (read on a fatty alcohol having six to thirty six carbons), a fatty acid having 16 to 18 carbon atoms, filtration control agent, lime, calcium chloride, and barite (para [0005], [0026], table 1A). Regarding the bridging agent and the weighting agent, as evidenced from Dobson, barite weighting material function as a bridging agent (column 6, lines 28-29). Thus, barite read on a weighting material and a bridging agent. 
           Regarding claim 4, Wagle discloses filtration control agent in an amount of 2 ppb (table 1A), fall into instant claim range of 0.1 ppb to 15 ppb.
          Regarding claim 5, Wagle discloses lime in an amount of 1.5 ppb (table 1A), fall into instant claim range of 0.1 ppb to 20 ppb.
          Regarding claim 6, Wagle discloses calcium chloride in an amount of 29.5 ppb (table 1A), fall into instant claim range of 0.1 ppb to 300 ppb.
          Regarding claim 8, Wagle discloses weighting agent such as barite in an amount of 228.9 ppb (table 1A), fall into instant claim range of 0.1 ppb to 800 ppb.
         Regarding claim 9, Wagle discloses mud weight in an amount of 90 pcf (para [0041]), fall into instant claim range of 65 pcf to 160 pcf.
         Regarding claim 12, Wagle discloses the invert emulsion drilling fluid is substantially free of clay (para [0025]).
          Regarding claim 13, Wagle discloses oil to water ratio of 70:30 (para [0041]), fall into instant claim range of 50:50 to 95:05.
          Regarding claim 14, Wagle discloses mineral oil (para [0009]),
          Regarding claim 15, Wagle discloses C36 fatty dimer diol in an amount of 1.5 ppb (table 1A), fall into instant claim range of 0.1 ppb to 30 ppb.
          Regarding claim 16, Wagle discloses C16-C18 fatty acid in an amount of 4.5 ppb (table 1A), fall into instant claim range of 0.1 ppb to 30 ppb.
         Regarding claim 17, Wagle discloses SUPERMUL invert emulsifier in an amount of 10 ppb (table 1A), fall into instant claim range of 0.1 ppb to 30 ppb.
17.        Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle as applied to claims 1, 2 above, and further in view of Miller (US 2011/ 0053808) as evidenced from Product data sheet (RHEMOD L, downloaded on 09/01/21).
           Wagle includes the features of claims 1, 2 above.
           Regarding claim 7, wagle does not disclose the bridging agent is an amount
in the range of 1 pounds-per-barrel (ppb) to 200 ppb.
           However, Miller discloses invert emulsion drilling fluid comprising bridging agent such as BARACARB 5 in an amount of 5 ppb for bridging porous rock (para [0046], [0094]-[0095], table 13).

           Regarding claim 11, wagle discloses saturated C16-C18 fatty acids and C36 fatty diol as rheology modifier but does not discloses fatty acids containing 6 to 18 carbons comprising the mixture of saturated fatty acids and unsaturated fatty acids.
           However, Miller discloses invert emulsion drilling fluid comprising commercial RHEMOD L rheology agent to reduce or control temperature rheology or to provide thinning (para [0046]). As evidenced from the Product data sheet, RHEMOD L is unsaturated C18 fatty acids. 
	It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Wagle to substitute in part some of the C18 saturated fatty acids with RHEMOD L, as taught by Miller to reduce or control temperature rheology or to provide thinning of the invert emulsion. 

Conclusion
18.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766